                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                     CRIMINAL NO. 1:19CR28-05
                                                 (Judge Keeley)

JEREMIAH LEE CARR,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 192),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On August 27, 2019, the defendant, Jeremiah Lee Carr (“Carr”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Nine of the

Indictment.    After    Carr      stated   that   he     understood   that     the

magistrate    judge    is   not    a   United   States    district    judge,    he

consented to tendering his plea before the magistrate judge.

Previously,    this    Court   had     referred   the    guilty   plea   to    the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Carr’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Carr was

competent to enter a plea, that the plea was freely and voluntarily
USA v. CARR                                                        1:19CR28-05

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 192),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that he was aware of the nature of the charges against him

and the consequences of his plea, and that a factual basis existed

for the tendered plea. The magistrate judge entered a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt.     no.   192)   finding   a   factual   basis   for   the    plea   and

recommending that this Court accept Carr’s plea of guilty to Count

Nine of the Indictment.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.         The parties did not file

any objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Carr’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count Nine of the Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                       2
USA v. CARR                                                      1:19CR28-05

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 192),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.     The Probation Officer shall undertake a presentence

investigation of Carr, and prepare a presentence report for the

Court;

     2.     The Government and Carr shall provide their versions of

the offense to the probation officer by September 23, 2019;

     3.     The   presentence   report    shall    be   disclosed   to   Carr,

defense counsel, and the United States on or before November 22,

2019;    however,   the   Probation   Officer     shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

report on or before December 13, 2019;

     5.     The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 3, 2020; and

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

3, 2020.


                                      3
USA v. CARR                                                  1:19CR28-05

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 192),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge continued Carr on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 28) entered on June

6, 2019.

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 29, 2020 at 9:30 A.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 16, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
